Exhibit 99.1 Caledonia Mining Corporation MANAGEMENT'S RESPONSIBILITY FOR FINANCIAL INFORMATION To the Shareholders of Caledonia Mining Corporation Management has prepared the information and representations in this interim report. The unaudited condensed consolidated financial statements of Caledonia Mining Corporation (“Group”) have been prepared in accordance with International Accounting Standard 34 (“IAS 34”) Interim Financial Reporting and, where appropriate, these statements include some amounts that are based on best estimates and judgment. Management have determined such amounts on a reasonable basis in order to ensure that the unaudited condensed consolidated financial statements are presented fairly, in all material respects. The Management Discussion and Analysis (“MD&A”) also includes information regarding the impact of current transactions, sources of liquidity, capital resources, operating trends, risks and uncertainties. Actual results in the future may differ materially from our present assessment of this information because future events and circumstances may not occur as expected. The Group maintains adequate systems of internal accounting and administrative controls, consistent with reasonable cost. Such systems are designed to provide reasonable assurance that relevant and reliable financial information is produced. Management is responsible for establishing and maintaining adequate internal controls over financial reporting (“ICOFR”). Any system of internal controls over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. As part of their monitoring and oversight role, the Audit Committee performs a review and conducts discussions with management. No material exceptions were noted based on the additional procedures and no evidence of fraudulent activity was found. The Board of Directors, through the Audit Committee, is responsible for ensuring that management fulfils its responsibilities for financial reporting and internal control. The Audit Committee is composed of three independent directors. This Committee meets periodically with management and the external auditor to review accounting, auditing, internal control and financial reporting matters. These condensed consolidated financial statements have not been reviewed by the Group’s auditor. The unaudited condensed consolidated financial statements for the period ended June 30, 2015 were approved by the Board of Directors and signed on its behalf on August 12,2015. (Signed) S. R. Curtis (Signed) M. Learmonth Chief Executive Officer Chief Financial Officer 1 Caledonia Mining Corporation Condensed consolidated statements of profit or loss and other comprehensive income (In thousands of Canadian dollars except for earnings per share amounts) Unaudited For the 3 months ended June 30 For the 6 months ended June 30 Note Revenue Less: Royalty Production costs 6 Depreciation Gross profit Other income 18 5 28 5 Administrative expenses 7 Foreign exchange gain (loss) Results from operating activities Finance income 1 - 1 - Finance cost Net finance costs Profit before tax Tax expense Profit for the period Other comprehensive income Items that are or may be reclassified subsequently to profit or loss Foreign currency translation differences for foreign operations Other comprehensive income for the period, net of income tax Total comprehensive income for the period Profit attributable to: Shareholders of the Company Non-controlling interests Profit for the period Total comprehensive income attributable to: Shareholders of the Company Non-controlling interests Total comprehensive income for the period Earnings per share Basic earnings per share Diluted earnings per share The accompanying notes on pages 6 to 18 are an integral part of these condensed consolidated interim financial statements. On behalf of the Board:“S.R Curtis”- Chief Executive Officer and “M Learmonth” - Chief Financial Officer 2 Caledonia Mining Corporation Condensed consolidated statements of financial position (In thousands of Canadian dollars) Unaudited Audited As at June 30, December 31, Note Assets Property, plant and equipment 8 Total non-current assets Inventories 9 Prepayments Trade and other receivables 10 Income tax receivable - Cash and cash equivalents 11 Total current assets Total assets Equity and liabilities Share capital Reserves Accumulated deficit Equity attributable to shareholders Non-controlling interest Total equity Liabilities Provisions Deferred tax liability Total non-current liabilities Trade and other payables Income taxes payable Total current liabilities Total liabilities Total equity and liabilities The accompanying notes on pages 6 to 18 are an integral part of these condensed consolidated interim financial statements. On behalf of the Board:“S.R Curtis”- Chief Executive Officer and “M Learmonth” - Chief Financial Officer 3 Caledonia Mining Corporation Condensed consolidated statements of changes in equity For the six months ended June 30, 2015 (expressed in thousands of Canadian dollars) Unaudited Share Capital Foreign Currency Translation Reserve Contributed Surplus Share based Payment Reserve Accumulated Deficit Total Non- controlling interest (NCI) Total Equity Balance at December 31, 2013 ) ) Transactions with owners: Dividend paid - ) Total comprehensive income: Profit for the period - Other comprehensive income - ) - - - ) ) ) Balance at June 30, 2014 ) Balance at December 31, 2014 ) Transactions with owners: Dividend paid - ) ) - ) Total comprehensive income: Profit for the period - Other comprehensive income - 85 Balance at June 30, 2015 ) The accompanying notes on pages 6 to 18 are an integral part of these condensed consolidated interim financial statements. On behalf of the Board: “S.R Curtis”- Chief Executive Officer and “M Learmonth” - Chief Financial Officer 4 Caledonia Mining Corporation Condensed consolidated statements of cash flows (In thousands of Canadian dollars) For the six months ended June 30, Unaudited For the 3 months ended June 30 For the 6 months ended June 30 Cash flows from operating activities Note Cash generated by operating activities 12 Interest received 1 - 1 - Interest paid ) Tax paid ) Cash from operating activities Cash flows from investing activities Property, plant and equipment additions ) Proceeds from the sale of property, plant and equipment 57 58 Net cash used in investing activities ) Cash flows from financing activities Dividend paid ) Net cash used in financing activities ) Net (decrease) increase in cash and cash equivalents ) ) ) Cash and cash equivalents atbeginning period Effect of exchange rate fluctuations on cash held ) - ) - Cash and cash equivalents at end of period 11 The accompanying notes on pages 6 to 18 are an integral part of these condensed consolidated interim financial statements. On behalf of the Board:“S.R Curtis”- Chief Executive Officer and “M Learmonth” - Chief Financial Officer 5 Caledonia Mining Corporation Notes to the Condensed Consolidated Financial Statements For the six months ended June 30, 2015 and June 30, 2014 (expressed in thousands of Canadian dollars) 1Reporting entity Caledonia Mining Corporation (the “Company”) is a company domiciled in Canada. The address of the Company’s registered office is Suite 4009, 1 King Street West, Toronto, Ontario, M5H 1A1, Canada. These consolidated financial statements of the Group as at and for the period ended June 30, 2015 comprise the Company and its subsidiaries (together referred to as the “Group” and individually as “Group entities”). The Group is primarily involved in the operation of a gold mine and the exploration and development of mineral properties for precious metals. 2Basis for preparation (a) Statement of compliance These unaudited Condensed Consolidated Interim Financial Statements have been prepared in accordance with IAS 34 Interim Financial Reporting and do not include all the information required for full annual financial statements. Accordingly, certain information and disclosures normally included in the annual Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) have been omitted or condensed. Selected explanatory notes are included to explain events and transactions that are significant to an understanding of the changes in the financial position and performance of the Group since the last annual consolidated financial statements as at and for the year ended December 31, 2014. (b) Basis of measurement The consolidated financial statements have been prepared on the historical cost basis except for equity-settled share-based payment arrangements measured at fair value on grant date. (c) Functional and presentation currency These consolidated financial statements are presented in Canadian dollars, which is the functional currency of the Company. All financial information presented in Canadian dollars has been rounded to the nearest thousand. 3Use of estimates and judgements Management makes estimates and assumptions about the future that affect the reported amounts of assets and liabilities. Estimates and assumptions are continually evaluated based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual experience may differ from these estimates and assumptions. The effect of a change in an accounting estimate is recognized prospectively by including it in comprehensive income. 6 Caledonia Mining Corporation Notes to the Condensed Consolidated Financial Statements For the six months ended June 30, 2015 and June 30, 2014 (expressed in thousands of Canadian dollars) 3Use of estimates and judgements - (continued) In preparing these condensed consolidated interim financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of estimation uncertainty were the same as those that applied to the consolidated financial statements as at December 31, 2014. The condensed consolidated interim financial statements should be read in conjunction with the Group’s annual financial statements for the year ended December 31, 2014. 4Significant accounting policies Except as stated otherwise, the same accounting policies and methods of computation have been applied consistently to all periods presented in these interim financial statements as compared to the Group’s annual financial statements for the year ended December 31, 2014. In addition, the accounting policies have been applied consistently by the Group entities. (i) Provisions A provision is recognised if, as a result of a past event, the Group has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market risk free rate applicable to the currency in which the liability will be incurred. The unwinding of the discount is recognised as finance cost. (ii) Site restoration The site restoration provision has been calculated for the Blanket Mine based on an independent analysis of the rehabilitation costs as performed in 2012 and based on the internal assessment for Eersteling Gold Mining Company Limited. Estimates and assumptions are made when determining the inflationary effect on current restoration costs and the discount rate to be applied in arriving at the present value of the provision where the time value of money effect is significant. Assumptions, based on the current economic environment, have been made which management believes are a reasonable basis upon which to estimate the future liability. These estimates take into account any material changes to the assumptions that occur when reviewed by management. Estimates are reviewed annually and are based on current regulatory requirements. Significant changes in estimates of contamination, restoration standards and techniques will result in changes to provisions from period to period. Actual rehabilitation costs will ultimately depend on future market prices for the rehabilitation costs which will reflect the market condition at the time the rehabilitation costs are actually incurred. The final cost of the currently recognized site rehabilitation provisions may be higher or lower than currently provided for. 7 Caledonia Mining Corporation Notes to the Condensed Consolidated Financial Statements For the six months ended June 30, 2015 and June 30, 2014 (expressed in thousands of Canadian dollars) 5 Blanket Zimbabwe Indigenisation Transaction On February 20, 2012 the Group announced it had signed a Memorandum of Understanding (“MoU”) with the Minister of Youth, Development, Indigenisation and Empowerment of the Government of Zimbabwe pursuant to which the Group agreed that indigenous Zimbabweans would acquire an effective 51% ownership interest in the Blanket Mine for a paid transactional value of US$30.09 million. Pursuant to the above, the Group entered into agreements with each Indigenisation Shareholder to sell its 51% ownership interest in Blanket Mine as follows: · A 16% interest was sold to the National Indigenisation and Economic Empowerment Fund (“NIEEF”) for US$11.74 million. · A 15% interest was sold to Fremiro, which is owned by Indigenous Zimbabweans, for US$11.01 million. · A 10% interest was sold to Blanket Employee Trust Services (Private) Limited (BETS) for the benefit of present and future managers and employees for US$7.34 million. The shares in BETS are held by the Blanket Mine Employee Trust (Employee Trust) with Blanket Mine’s employees holding participation units in the Employee Trust. · A 10% interest was donated to the Gwanda Community Share Ownership Trust (Community Trust). Blanket Mine undertook and paid a non-refundable donation of US$1 million to the Community Trust. The Group facilitated the vendor funding of these transactions which are repaid by way of dividends from Blanket Mine. 80% of dividends declared by Blanket Mine are used to repay such loans and the remaining 20% unconditionally accrues to the respective Indigenous Shareholders. Outstanding balances on the facilitation loans attract interest at a rate of 10% over the 12-month LIBOR. The timing of the repayment of the loans depends on the future financial performance of Blanket Mine and the extent of future dividends declared by Blanket Mine. To facilitate the capital expenditure of a production expansion programme Blanket Mine has suspended dividend payments. A moratorium has been placed on interest until dividends are resumed at Blanket Mine level. The facilitation loans were declared by Caledonia Holdings Zimbabwe (Blanket Mine’s parent company) to a wholly-owned subsidiary of Caledonia Mining Corporation as a dividend in specie on February 14, 2013 and withholding tax amounting to US$1.504 million was paid and expensed on March 5, 2013. Accounting treatment The directors of Caledonia Holdings Zimbabwe (Private) Limited (“CHZ”) a wholly owned subsidiary of the Company, performed an assessment, using the requirements of IFRS 10: Consolidated Financial Statements (IFRS 10), and concluded that CHZ should continue to consolidate Blanket Mine and accordingly the subscription agreements will be accounted for as a transaction with non-controlling interests and share based payments. 8 Caledonia Mining Corporation Notes to the Condensed Consolidated Financial Statements For the six months ended June 30, 2015 and June 30, 2014 (expressed in thousands of Canadian dollars) 5Blanket Zimbabwe Indigenisation Transaction-(continued) Accordingly, on the effective date of the transaction, the subscription agreements were accounted for as follows: · Non-controlling interests (NCI) were recognised on the portion of shareholding upon which dividends declared by Blanket Mine will accrue unconditionally to equity holders as follows: (a) 20% of the 16%shareholding of NIEEF; (b) 20% of the 15%shareholding of Fremiro; (c) 100% of the 10% shareholding of the Community Trust. · This effectively means that NCI is recognised at Blanket Mine level at 16.2% of the net assets. · The remaining 80% of the shareholding of NIEEF and Fremiro is recognised as non-controlling interests to the extent that their attributable share of the net asset value of Blanket Mine exceeds the balance onthe facilitation loans including interest. At June 30, 2015 the attributable net asset value did not exceed the balance on the respective loan accounts and thus no additional NCI was recognised. · The transaction with the BETS will be accounted for in accordance with IAS 19 Employee Benefits (profit sharing arrangement) as the ownership of the shares does not ultimately pass to the employees. The employees are entitled to participate in 20% of the dividends accruing to the 10% shareholding in Blanket Mine if they are employed at the date of such distribution. To the extent that 80% of the attributable dividends exceed the balance on the BETS facilitation loan they will accrue to the employees at the date of such declaration. · The Employee Trust and BETS are structured entities which are effectively controlled and consolidated by Blanket Mine. Accordingly the shares held by BETS are effectively treated as treasury shares in Blanket Mine and no NCI is recognised. USD Shareholding NCI Recognised NCI subject to facilitation loan Balance of facilitation loan at June 30, 2015 # Dec, 31 NIEEF 16 % % % Fremiro 15 % % % Community Trust 10 % % - - - BETS ~ 10
